In the Matter of the Foreclosure of a Deed of Trust Executed by William Gerald Price in the original amount of $190,000.00 dated December 12, 2002, recorded in Book 286, Page 113, Ashe County RegistryUpon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Respondent on the 29th of February 2016 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Petitioner, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is"Allowed by order of the Court in conference, this the 9th of June 2016."